Citation Nr: 1036158	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran was a member of the Army National Guard and had 
active military service from May 2001 to October 2001 and 
February 2003 to May 2004, including combat service in Kuwait and 
Iraq from April 2003 to March 2004.  The Veteran died on November 
[redacted], 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran had combat service in Kuwait and Iraq from April 
2003 through March 2004.  

2.  It is at least as likely as not that the Veteran had 
posttraumatic stress disorder (PTSD) as a result of the stresses 
he experienced in combat while on active duty in Kuwait and Iraq.

3.  The Veteran died on November [redacted], 2006, due to a self-
inflicted gunshot wound to the chest.  His death was ruled a 
suicide.

4.  It is more likely than not that the Veteran was of unsound 
mind at the time he took his life and was unable to resist the 
impulse to commit suicide.

5.  The Veteran's PTSD/mental unsoundness substantially and 
materially contributed to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.302, 
3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the 
cause of the Veteran's death, which represents a complete grant 
of the benefit sought on appeal.  Thus, no discussion of VA's 
duty to notify and assist is necessary.

Dependency and indemnity compensation is payable to a surviving 
spouse, child, or parent either because of a service-connected 
death occurring after December 31, 1956, or pursuant to the 
election of a surviving spouse, child, or parent, in the case of 
such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  
Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed substantially 
or materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  

Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a current 
disability; medical evidence or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

In the present case, the appellant contends that the Veteran had 
a psychiatric disability (such as posttraumatic stress disorder 
(PTSD)) that caused him to commit suicide.  In support of her 
claim, she has submitted multiple statements from herself and 
other family members and friends in which they set forth changes 
in the Veteran's behavior after his return from Iraq and other 
signs and symptoms they witnessed the Veteran having prior to his 
death.  

The Veteran's death certificate indicates that he died on 
November [redacted], 2006, as the result of a self-inflicted gunshot 
wound to the chest with a handgun while parked in his motor 
vehicle in a park.  The manner of death is listed as suicide.  

In order for suicide to constitute willful misconduct, the act of 
self-destruction must be intentional.  A person of unsound mind 
is incapable of forming an intent (mens rea, or guilty mind, 
which is an essential element of crime or willful misconduct).  
It is a constant requirement for a favorable action that the 
precipitating mental unsoundness be service connected.  38 C.F.R. 
§ 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally 
that he or she did not realize the consequences of such an act, 
or was unable to resist such impulse is a question to be 
determined in each individual case, based on all available lay 
and medical evidence pertaining to his or her mental condition at 
the time of suicide.  The act of suicide or a bona fide attempt 
is considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from mental 
unsoundness.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances which 
could lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b).

The Veteran's DD214s show that he was a member of the Army 
National Guard with an initial period of active duty for training 
from May 2001 to October 2001.  Thereafter, he was called to 
active duty in February 2003 in support of Operation Enduring 
Freedom.  He served in an imminent danger pay area in Kuwait from 
April 12, 2003 to May 28, 2003, and November 4, 2003 to March 31, 
2004, and in Iraq from May 29, 2003, to November 3, 2003.  
Although his DD214 does not show any combat medals, the claims 
file does contain evidence that the Veteran was awarded the 
Combat Action Badge in May 2006 indicating he was involved in 
combat while serving overseas.  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 
38 U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require competent 
medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(1996).

Based upon the available evidence, the Board finds that the 
Veteran is a combat veteran and, therefore, it is conceded that 
he was exposed to stressful events during his combat service in 
Kuwait and Iraq from April 2003 to March 2004.  The Board notes, 
however, that there is no evidence that the Veteran was diagnosed 
to have or was treated for any psychiatric disorder (including 
PTSD) while on active duty.  Furthermore, the Board notes that 
there is no medical evidence of a diagnosis of any psychiatric 
disorder (including PTSD) prior to the Veteran's death as, 
according to the appellant, the Veteran refused to seek 
treatment.  At the time of his death in November 2006, the 
Veteran was not service-connected for any disability, whether 
mental or physical.

The appellant's claim was previously before the Board in May 2010 
at which time there was no medical evidence to establish that the 
cause of the Veteran's death was related to any psychiatric 
disability resulting from service.  The only evidence of record 
was the various lay statements.  Thus, the Board requested a 
medical opinion from a qualified VA medical expert as to whether 
the Veteran had a psychiatric disability at the time of his death 
related to service and, if so, whether it caused or contributed 
to his death.

In June 2010, the Board received a medical opinion from the Chief 
of Psychiatry at the VA Medical Center in Boise, Idaho.  After 
reviewing the Board's opinion request and the evidence in the 
claims file, this medical expert opined the following:  (1) that 
the Veteran more likely than not met the first criteria of 
experiencing a stressor required for the diagnosis of PTSD; (2) 
that it is more likely than not that the Veteran suffered from 
PTSD; (3) that it is at least as likely as not that his PTSD was 
secondary to the stresses he experienced while on active duty; 
(4) that the Veteran was more likely than not to be of unsound 
mind and unable to resist the impulse to commit suicide; and (5) 
that it is at least as likely as not that the Veteran's 
psychiatric disorder contributed substantially and materially to 
his death.  In rendering this opinion, the medical expert cites 
to evidence of record as well as medical principles and provides 
a complete rationale for the opinions rendered.

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is in favor of finding that it is 
at least as likely as not that the Veteran had PTSD due to his 
combat service, that he was of unsound mind at the time he took 
his life and was unable to resist the impulse to commit suicide, 
and that the Veteran's PTSD/mental unsoundness significantly and 
materially contributed to the cause of the Veteran's death (i.e., 
the self-inflicted gunshot wound to the chest).  As the evidence 
establishes that the Veteran's death is related to his military 
service, the Board finds that service connection for the cause of 
his death is, therefore, warranted.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


